Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Allowable Subject Matter
Claims 1-5, 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13 and 17 and with respect with the prior art, the closest prior art of record does not teach or fairly suggest (by itself or in combination) a method, system and computer readable medium as claimed.
Specifically the prior art of record does not disclose a method, system and non-transitory computer readable medium directed to a bias testing component that performs bias testing on a computer service based on a bias specification representing a criterion that defines bias, wherein the bias testing comprises two stages comprising a first stage that determines whether the computer service introduces the bias given unbiased input, and a second stage that determines whether the computer service compensates for the bias when given biased input, as specifically claimed.
The closest prior art of record (alone or in combination) does not disclose or suggest all the elements as recited in the claims. Although the prior art of record discloses correcting bias in a quasi-experimental design, it does not disclose two stages of determining bias in a computer service as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Howard, C. Zhang and E. Horvitz, "Addressing bias in machine learning algorithms: A pilot study on emotion recognition for intelligent systems," 2017 IEEE Workshop on Advanced Robotics and its Social Impacts (ARSO), 2017, pp. 1-7, doi: 10.1109/ARSO.2017.8025197.

M. Shepperd, D. Bowes and T. Hall, "Researcher Bias: The Use of Machine Learning in Software Defect Prediction," in IEEE Transactions on Software Engineering, vol. 40, no. 6, pp. 603-616, 1 June 2014, doi: 10.1109/TSE.2014.2322358.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689